DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 01/31/2020 has been considered by the Examiner and made of record in the application file.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-2 and 4-5, the claim elements:
“a processing unit configured to analyze/generate”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2 and 4-5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  paragraph 18; The processing unit can be a computer or other data processing device.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed towards a “computer program” that includes “program code”, which broadly encompasses a computer program per se.  Such computer programs, per se, are not, in and of themselves, methods or machines, nor are they physical products of manufacture or compositions of matter.  Therefore, such programs do not fall into any of the categories of eligible subject matter define in 35 USC 101 and are not, by themselves, eligible for patent prosecution.  Such programs can be eligible for patent protection if claimed as embodied on or in a computer-readable storage device or medium, but only if the claim clearly and unambiguously excludes transitory, propagating signals from the full scope of the claimed subject matter, as such signals are also not eligible under 35 USC 101.  It is suggested that amending the claim language to define the computer program as having the program code embodied on a “non-transitory computer-readable medium” would satisfy these requirements and would limit the claimed invention to eligible subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/778,813.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are a broader version and fully anticipated by the copending application.  For example, claim 1 of the present application discloses “a receiver configured to receive at least one measured signal, in particular an RF signal or a sensor signal, a converter configured to convert the at least one measured signal to a digital dataset representing signal characteristics of the at least one measured signal, at least one trainable neural network encoder, wherein during a training routine the neural network encoder is configured to receive the digital dataset and to generate a compressed representation of the digital dataset, a processing unit configured to analyze the compressed representation and to detect a correlation between the digital dataset and the compressed representation, wherein the processing unit is configured to generate decoder input data based on the detected correlation, and a trained neural network decoder which is configured to receive the decoder input data and to generate synthetic digital data representing signal characteristics of the at least one measured signal based on the decoder input data.”  Similarly, claim 1 of the copending application discloses “ a receiver configured to receive a measured signal, in particular an RF signal, a converter configured to convert the measured signal to digital data representing signal characteristics of the measured signal, a trainable neural network encoder and a trainable neural network decoder, wherein, during a training routine, the neural network encoder is configured to receive the digital data and to generate a compressed representation of the digital data, and the neural network decoder is configured to generate a reconstruction of the digital data based on the compressed representation, and wherein the trained neural network decoder is configured to receive random or pseudorandom data and to generate synthetic digital data representing measured signal characteristics based on the random or pseudorandom data.”  By comparing the two, claim 1 of the present application does not disclose receiving random or pseudorandom data; however, claim 2 of the present application discloses superimposing random or pseudorandom data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant Prior Art Directed to State of Art
O’Shea (US 2019/0274108 A1) is relevant prior art not applied in the rejection(s) above.  O’Shea discloses training and deploying machine-learned communication over RF channels. In some implementations, information is obtained. An encoder network is used to process the information and generate a first RF signal. The first RF signal is transmitted through a first channel. A second RF signal is determined that represents the first RF signal having been altered by transmission through the first channel. Transmission of the first RF signal is simulated over a second channel implementing a machine-learning network, the second channel representing a model of the first channel. A simulated RF signal that represents the first RF signal having been altered by simulated transmission through the second channel is determined. A measure of distance between the second RF signal and the simulated RF signal is calculated. The machine-learning network is updated using the measure of distance.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665